Citation Nr: 1328402	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  06-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 25, 
2002 for the grant of service connection for paranoid 
schizophrenia for accrued benefits purposes, to include on 
the basis of clear and unmistakable error (CUE) in the RO's 
February 1968 rating decision that denied entitlement to 
service connection for that disability. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney At 
Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1968.  The Appellant is his widow. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and June 2008 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  In the 
June 2005 decision, the RO denied entitlement to accrued 
benefits.  In the June 2008 decision, the RO granted service 
connection for paranoid schizophrenia for accrued benefits 
purposes and assigned an initial disability rating of 50 
percent, effective November 25, 2002. 

In March 2008, the Board granted service connection for the 
cause of the Veteran's death, and for a psychiatric 
disability for accrued benefits purposes, dismissed a claim 
for dependency indemnity and compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002); and denied the 
appeal for accrued benefits on the basis of CUE in the RO's 
February 1968 rating decision which denied entitlement to 
service connection for schizophrenia.  The Appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veteran's Claims (Court).  In an October 2010 
memorandum decision, the Court vacated the Board's decision 
and remanded the case for readjudication.  

In May 2011, the Board again denied the appeal for accrued 
benefits on the basis of CUE in the RO's February 1968 
rating decision which denied entitlement to service 
connection for schizophrenia.  The Appellant appealed the 
Board's denial to the Court, which in February 2013 granted 
a Joint Motion for Remand (JMR) of the parties (VA Secretary 
and the Veteran), and vacated the Board's decision and 
remanded the case pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

The issue of entitlement to Dependents' Educational 
Assistance benefits for the Veteran's daughter [redacted] 
will be decided separately.
 

FINDINGS OF FACT

1. At the time of the Veteran's death in December 2004, 
there was a pending claim of CUE in a February 1968 rating 
decision denying entitlement to service connection for 
schizophrenia.  

2. The appellant filed a claim for accrued benefits within 
one year of the Veteran's death. 

3. The February 1968 rating decision that denied entitlement 
to service connection for schizophrenic reaction, did not 
contain an error that was outcome determinative.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 25, 
2002 for the grant of service connection for schizophrenia, 
to include on the basis of CUE in the February 1968 rating 
decision, for accrued benefits purposes have not been met.  
38 U.S.C.A. §§ 1111, 1153, 5109A, 5110(a), 7105(c) (West 
2002 & Supp. 2013); 38 C.F.R. §§ 3.100, 3.105(a), 3.151(a), 
3.306, 20.200, 20.201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2013).

The VCAA does not apply to assertions of CUE in decisions of 
a VA regional office.  Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002). 

Clear and Unmistakable Error 

A claimant whose VA claim has been adjudicated by the RO has 
one year after the issuance of written notification in which 
to initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 
20.1103.  

A final decision of the RO is subject to revision on the 
grounds of CUE, if evidence establishes the error, the 
decision will be reversed or revised.  38 U.S.C.A. 
§ 5109A(a); 38 C.F.R. § 3.105(a).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (more than a simple disagreement as 
to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error such that even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 
40, 43-45 (1993).  

If a claimant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind 
of error that, if true, would be clear and unmistakable 
error on its face, persuasive reasons must be given as to 
why the result would have been manifestly different but for 
the alleged error.  Fugo at 44.

Additionally, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  What matters is 
whether, had the error not been made, the outcome would have 
manifestly been changed.  See Crippen v. Brown, 9 Vet. App. 
412, 421 (1996).

Background

When determining if there was CUE in the February 1968 
rating decision, the scope of the review is defined by the 
law and the evidence that existed at the time of the 
contested decision.

The February 1968 rating decision found that the Veteran's 
paranoid schizophrenia diagnosed in service had "existed 
prior to service and was not aggravated by the short period 
of active duty."  The basis given for the decision was the 
Veteran's statements that he had a history of psychiatric 
problems prior to service, including difficulty getting 
along with others, problems in school, hallucinations and 
delusions, substance abuse, anxiousness, and depression.  
The RO further noted that the diagnosis of schizophrenia 
included symptoms that became manifest with minimal stress 
of routine active duty military service.

The Veteran was notified of the February 1968 decision in a 
letter sent by the RO in March 1968.  The letter was 
accompanied by VA Form 21-4107, which advised him of his 
appellate rights.  No response or additional information was 
received by VA until May 1978.  Because a notice of 
disagreement or a new and material evidence was not received 
within one year of the notice of the February 1968 decision 
it became final, absent CUE.  38 U.S.C.A. §§ 7105(b)(1), (c) 
(formerly 38 U.S.C.A. § 4005(b)(1), (c)); 38 C.F.R. 
§ 20.1103 (2012).  

At the time of the February 1968 rating decision, as now, 
the law provided that every Veteran was presumed to have 
been in sound condition when examined, accepted, and 
enrolled for service, except with respect to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance or enrollment, or where there was clear and 
unmistakable evidence that the injury or disease existed 
before acceptance into service and was not aggravated by 
service.  38 U.S.C.A. § 1111 (formerly 38 U.S.C.A. § 311).  
This is known as the presumption of soundness.

The regulation implementing the presumptions of soundness 
differed in that it required only clear and unmistakable 
evidence that the disability existed prior to servicere and 
made no mention of the aggravation prong.  38 C.F.R. 
§ 3.304(b)(2004).

Because of the conflict between the statutory language and 
the language of the regulation, the regulation was 
determined to be invalid by the VA General Counsel.  
VAOPGCPREC 3-2003 (2003).  The Federal Circuit adopted the 
General Counsel's position in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  In this instance, the Court has 
specifically found that Wagner was a statement of what the 
statute creating the presumption of soundness has meant 
since it was enacted in 1958.  

The Federal Circuit subsequently held that its decision in 
Wagner was a statement of the law as it had existed at all 
times since the enactment of the presumption of soundness.  
See Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 
2011).  The statute was in effect at the time of the 
February 1968 decision.  See Act of Sept. 2, 1958, Pub. L. 
No. 85-857, § 3111, 72 Stat. 1105, 1119.

A preexisting injury or disease was considered to have been 
aggravated by active military, naval, or air service, where 
there was an increase in disability during such service, 
unless there was a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C. § 353 (currently 38 U.S.C.A. § 1153); 38 C.F.R. § 
3.306(a) (1968).  However, aggravation was not to be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b). 

The Veteran's December 1966 pre-induction examination 
reveals that there were no psychiatric abnormalities noted 
at the time he entered service.  On the December 1966 pre-
induction report of medical history the Veteran related 
frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble. 

Service treatment records reflect that in August 1967, about 
three months after service entrance, the Veteran was 
referred to mental health counseling due to extreme 
difficulty in getting along with peers in his unit as well 
as psychiatric symptoms, such as anxiety, suspiciousness, 
and inappropriate behavior.  He told the mental health 
provider that he had a long history of being unable to deal 
with other people, that he had been a "nervous person most 
of his life," and that his mother had requested that he see 
a psychiatrist prior to service.  He also reported that he 
had dropped out of college because of his grades.  The 
mental health provider then diagnosed paranoid 
schizophrenia. 

An August 1967 treatment record from Brooke General Hospital 
indicates that the Veteran had been referred for a mental 
health evaluation during his third week of basic medic 
training.  At that time, he reported chronic difficulty in 
relating to others and chronic mistrust of other people, and 
said he liked to stay at home in his room and daydream while 
sitting on the floor and had "always been" a shy person.  He 
also gave a history of chronic excessive alcohol and drug 
use and chronic auditory hallucinations prior to service.  
He described feeling increasingly anxious and depressed 
during his active duty service. 

The medical professional who conducted the August 1967 
psychiatric evaluation concluded that the Veteran's 
psychiatric disability, diagnosed as paranoid schizophrenic 
reaction, did not occur in the line of duty.  This opinion 
was based on the Veteran's chronic difficulties in relating 
to others, chronic school difficulties, his reported 
auditory hallucinations and paranoid delusions prior to 
service, his reported chronic drug and alcohol use prior to 
service, his chronic periods of anxiousness and depression 
prior to service, and his relatively brief tour of active 
duty. 

A September 1967 Medical Board report included a finding 
that the Veteran's diagnosed schizophrenic reaction did not 
occur in line of duty, was not incident to service, had 
existed prior to service, and was not aggravated by service. 

A December 1967 VA treatment record (VA Form 10-111) 
indicates that the Veteran had been hospitalized for 
psychiatric problems after approximately 2 months of 
military service.  He reported a history of difficulty 
relating to others in the past and suicidal thoughts.  He 
was a shy person who was an average student in high school, 
but he dropped out of college because he was faced with a 
suspension.  He also had a history of feelings of 
inferiority. 

Concurrent with his service separation, beginning in January 
1968, the Veteran was treated as an inpatient at the VA 
Medical Center in New York City, based on the findings of 
the Medical Board that he was a danger to himself and 
others.  At the time of his admission, he denied symptoms of 
depression and suicidal ideation and stated that he had lied 
to the Army doctors and tried to appear mentally ill in 
order to get out of the Army.  He denied any auditory 
hallucination s and was found to be coherent and relevant on 
examination, although his affect was flat and he was 
suspicious and evasive.  The Veteran informed his treatment 
providers that he "didn't want the responsibility of being 
out on a battlefield . . . so I sat on the floor and 
sulked."  

He said that he lied about his use of drugs and alcohol and 
that his parents had lied to help him get out of the Army.  
He stated that he had invented stories of hallucinations, 
delusions, suicidal and homicidal ideation as a form of 
malingering.  The mental health providers noted that the 
"intent to deceive, deliberately, by means of anything from 
outright lies to distortions or exaggerations, is felt to be 
clearly present in this [patient]."  The providers arrived 
at an ultimate diagnosis of residual schizophrenia based in 
large part on his impaired thinking, judgment and logic, to 
include as shown by his inability to grasp the seriousness 
of faking a mental illness to get out of service and his 
expectation of avoiding punishment for such behavior.  

The Veteran (and, by extension, the Appellant) alleged that 
there was CUE in the February 1968 rating decision because 
there were no psychiatric abnormalities noted at the time he 
entered service, meaning that the presumption of soundness 
applied, but the RO did not properly apply it.  
Specifically, the Veteran contended that contrary to the 
RO's findings, the evidence was not clear and unmistakable 
that his psychiatric disability pre-existed service and that 
it was not aggravated in service.  

In the Appellant's brief to the Court, she argued 
aggravation was shown by the Veteran's reports at the August 
1967 mental health evaluation that he felt "increasingly 
anxious and depressed" and was doing "increasingly weird and 
bizarre things." 

In the October 2010 Memorandum Decision, the Court concluded 
that the Board was not wrong to find that the RO's reliance 
on the Veteran's own statements of his symptoms prior to 
service and the Medical Board report in service was 
sufficient grounds for rebutting the presumption of 
soundness.  Rather, the Court determined that the Board's 
decision did not adequately discuss the aggravation prong of 
the presumption of soundness.  

The Court stated that the Board had "correctly determined 
that there was clear and unmistakable evidence" that the 
Veteran's mental health disability pre-existed service, but 
should have also address whether the RO in 1968 had clear 
and unmistakable evidence that the condition did not 
increase in severity during service or that any increase was 
due to the natural progression of the disease.  Because of 
the failure to address both prongs, the Court found the 
Board's decision lacked sufficient reasons and bases to find 
that the presumption of soundness was not rebutted.

In the February 2013 JMR, the parties agreed that the 
Board's decision of May 2011 lacked an adequate statement of 
reasons and bases which addressed the aggravation prong of 
the presumption of soundness.  Specifically, the JMR stated 
that the parties could not determine what part of the 
aggravation prong was relied on in the decision, whether the 
condition did not increase in severity or whether there was 
increase but as part of the natural progression of the 
disease. 

Analysis

The February 1968 decision specifically found that the 
Veteran's schizophrenia had existed prior to service and was 
not aggravated during service.  It did not make a specific 
finding that there was clear and unmistakable evidence that 
the disability had pre-existed service and not been 
aggravated.  The question is whether this failure was 
outcome determinative; i.e. was there clear and unmistakable 
evidence that the disability had pre-existed service and not 
been aggravated?

With respect to the pre-existing condition prong of the 
presumption of soundness, there was clear and unmistakable 
evidence at the time of the February 1968 rating decision to 
support such a finding.  Specifically, the history provided 
by the Veteran showed social impairments, inappropriate 
behavior, substance abuse, difficulty in school, and even 
hallucinations and delusions prior to entering service.  He 
was competent to report these symptoms.  In addition, as 
noted in the August 1967 mental health assessment, the 
Veteran's symptoms were manifested within a short time after 
entering military service, which indicated that they did not 
necessarily begin in service.  

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness; however, a 
medical report based on statements by the Veteran can serve 
to provide clear and unmistakable evidence to rebut the 
presumption of soundness.  Miller v. West, 11 Vet. App. 345, 
347 (1998).  The specific mental health reports considered 
by the RO included discussion of the Veteran's history, 
based on his own reports, and were appropriate for use as 
the basis of the rating decision.  

With respect to the question of aggravation in service, the 
Veteran's own statements again provided key to a 
determination.  At the time of the RO's February 1968 
decision, all of the evidence of record supported a 
conclusion that not only had the Veteran's mental health 
disability existed prior to service, it had also not been 
aggravated by his military service.  In fact, the VA 
hospitalization records from January 1968 noted that the 
Veteran's symptoms had largely disappeared after his 
transfer to New York City, even without antipsychotic 
medication, and list a diagnosis of schizophrenia in 
remission.  Moreover, while the Veteran did not deny pre-
existing mental health symptoms, he and his parents insisted 
that all of the symptoms manifested in service, including 
his reports of hallucinations and suicidal and homicidal 
ideation, were fabricated in order to get him out of the 
Army.  

Based on this evidence, the RO had sufficient grounds to 
conclude that the Veteran's schizophrenia clearly and 
unmistakably pre-existed service and was not aggravated in 
service.  The Veteran's own statements, never denied at any 
point, of mental health symptoms prior to service and the 
brief term of his military service at the point he first 
manifested psychiatric symptoms demonstrated that the 
disability pre-existed his service.  In addition, the 
Veteran's own statements to VA providers in January 1968, 
along with the conclusions offered by those providers, 
demonstrated that the Veteran's mental health disability had 
not been aggravated by service.  Rather, those symptoms had 
largely abated by the time of his transfer to the New York 
City VA facility, which suggested a temporary exacerbation 
of symptomatology at most, and the Veteran himself insisted 
that those symptoms were a fabrication on his part.  Thus, 
the reference cited by the Appellant, to "increasingly" 
severe symptoms in service is not sufficient to rebut the 
conclusion by the RO that the condition was not aggravated 
by service.  In short, based on the evidence of record at 
the time of February 1968 rating decision, the condition 
cannot be said to have become more severe, where the 
symptoms cited as showing increased severity were shown to 
have been fabricated by the Veteran.

The Veteran's representative has argued that Medical Board 
report merely contained a checkmark indicating that the 
disability had not been aggravated; but the report also 
included discussion of current symptoms and those reported 
prior to service.  In addition the RO also had the VA 
hospital records noting current symptoms and the finding 
that the disability was in remission.  This is not a case in 
which a decision was based on a checkmark without supporting 
documentation.

The Veteran's representative has also furnished a Department 
of Defense Directive dated in September 1968.  He points out 
that the directive provides for rebutting the presumption of 
soundness with a preponderance of the evidence rather than 
clear and unmistakable evidence.  While the Medical Board 
may only have had to find a preponderance of the evidence in 
support of its determination as to aggravation; the Medical 
Board finding was probative, in conjunction with the other 
evidence of record, of whether there was clear and 
unmistakable evidence that there had been no aggravation.  
Its finding that a preponderance of the evidence supported a 
finding of no aggravation did not preclude a VA finding that 
the overall evidence was clear and unmistakable.

In essence, the Board here must address two separate 
determinations, based on two different standards, both of 
which use the phrase "clear and unmistakable."  In 
evaluating whether there was CUE in the February 1968 rating 
decision that the Veteran's paranoid schizophrenia clearly 
and unmistakably pre-existed service and was not aggravated 
in service, the Board has determined that the decision was 
not clearly and unmistakably erroneous.  Where reasonable 
minds could differ, as here, on whether there was clear and 
unmistakable evidence that the Veteran's pre-existing 
paranoid schizophrenia was not aggravated by service, then 
by law there cannot be a finding of clear and unmistakable 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993).  

The Medical Board found that the Veteran clearly had 
paranoid schizophrenia and the VA providers in January 1968 
concluded that the diagnosis was still appropriate.  
However, it was also concluded that the disability had gone 
into remission.  While he was reportedly still very 
suspicious, evasive and defensive; the RO could reasonably 
have concluded that these residual symptoms were no more, or 
less severe, than the reported social impairment and 
inappropriate behavior reported prior to service.  As such, 
the Board finds that there was no clear and unmistakable 
error, in that the facts as they were known at the time were 
before the adjudicator.  The RO erred in not explicitly 
stating that there was clear and unmistakable evidence of 
pre-existence and aggravation; but this was not outcome 
determinative in that there was evidence of record that 
would have supported such findings. 

The Joint Motion was premised on the Board's failure to 
discuss whether there was clear and unmistakable evidence 
that there had been no increase in the disability as opposed 
to clear and unmistakable evidence that any increase was due 
to natural progression.  The RO had before it no evidence 
that any increase was due to natural progression.  The RO 
did have detailed findings that there had been a temporary 
exacerbation of the pre-existing disability with improvement 
to no worse than the baseline that had existed prior to 
service.

Evidence associated with the claims file after the February 
1968 decision eventually resulted in reopening of the claim 
and a determination that the mental health disability did 
not exist prior to service.  However, this evidence, 
including testimony during a July 1979 hearing at the RO by 
a medical professional and letters from Alan J. Reis, M.D. 
dated in January 2003 and August 2005, did not exist at the 
time of the February 1968 decision and thus could not have 
been considered in that adjudication.  

As there has been no showing of CUE in the February 1968 
rating decision and the Veteran did not appeal the decision, 
that decision became final and binding on the Veteran.  The 
RO denied a petition to reopen the claim for service 
connection for schizophrenic reaction in an August 1979 
rating decision.  The Veteran did not appeal this decision 
and it also became final.  An October 1999 Board decision 
has also denied a claim alleging CUE in the August 1979 
rating decision. 

The Veteran never submitted any unadjudicated formal 
petition to reopen the claim for service connection for a 
psychiatric disability subsequent to the August 1979 rating 
decision and prior to November 25, 2002, nor is there any 
prior communication in the record that could be considered 
an informal claim for the same.  Thus, when the RO granted 
the Veteran's November 25, 2002 petition to reopen the claim 
for accrued benefits purposes, the date of receipt of that 
petition was the earliest possible effective date.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); (where a claim 
is received over a year after separation from service, the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is later).

As the effective date of the grant of service connection for 
the Veteran's paranoid schizophrenia for accrued benefits 
purposes is the earliest possible, the Appellant's claim for 
an earlier effective date, to include on the basis of CUE in 
the February 1968 rating decision, must therefore be denied. 


ORDER

Entitlement to an effective date earlier than November 25, 
2002 for the grant of service connection for paranoid 
schizophrenia, to include on the basis of CUE in the RO's 
February 1968 rating decision which denied entitlement to 
service connection for that disability, for accrued benefits 
purposes, is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


